ORDER
PER CURIAM.
John Pfingston (Movant) files this appeal contesting the denial of his Rule 24.035 motion without an evidentiary hearing. Movant pled guilty to first degree robbery in violation of section 569.020, RSMo 1994. We have reviewed the -briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 24.035(k). An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).